Per Curiam:

Petitioners are business partners in the sale of appliances. They were convicted under § 603 of the Defense Production Act of 1950, 64 Stat. 814, which provides that “Any person who *910willfully violates” regulations promulgated under the Act shall be guilty of crime. The jury was instructed that the knowledge of petitioners’ employees was chargeable to petitioners in determining petitioners’ wilfulness. Because of the instruction, the Government has confessed error. We agree, and accordingly reverse the judgment and remand the case to the District Court for retrial.
John S. Boyden argued the cause for petitioners. With him on the brief was Allen H. Tib-bals.
John R. Benney argued the cause for the United States. With him on the brief were Acting Solicitor General Stern, Assistant Attorney General Olney and Beatrice Rosenberg.